Title: From Benjamin Franklin to William Strahan, 1 June 1747
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. June 1. 1747
Mr. Hall will acquaint you of the Footing we are about to go upon &c. &c. I have only time to acquaint you, that I have sent you several Bills lately, and will speedily remit you whatever shall be due to you after the Receipt of the Parcel of Books some time since wrote for. My best Respects to Mrs. Strahan and Wishes of Happiness to you and all Yours, in which my Wife joins me heartily, is all at present from Your obliged Friend and Servant
B Franklin

Add Feuquiere’s Memoirs of the late War 2 Vols. 8vo. Also Parker’s military Memoirs printed for Austin price 3s. 6d.

 
Addressed: To  Mr William Strahan  Printer in Wine-Office Court Fleetstreet  London  Per Capt. Budden
